Citation Nr: 1046781	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  03-01 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from October 1979 to January 
1981; she subsequently was a member of the United States Army 
Ready Reserves from approximately February 1982 until October 
1985. 

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that denied the appellant's claim of 
entitlement to service connection for PTSD.

In February 2006, a hearing was held at the Board in Washington, 
DC, before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107 (West 2002).  A transcript of that hearing has been 
associated with the claims file.  The appellant subsequently 
submitted additional evidence and the case was remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC, for 
additional development in May 2006.  The case was then returned 
to the Board for further review.  

Despite the claim being remanded in May 2006, the Board 
determined that additional evidence was still needed prior to the 
issuance of a decision on the merit's of the appellant's claim.  
Hence, in September 2008, the claim was remanded for that 
development.  The AMC has subsequently returned to case to the 
Board for appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  While stationed at Fort Ord, California, the appellant has 
asserted that she was the subject of a sexual assault, to include 
rape and sodomy, by a fellow soldier.  

2.  Following the sexual assault, the appellant suffered from a 
urinary tract infection.  She was also diagnosed as being 
pregnant.  She was subsequently discharged from service due to 
her pregnancy.  

3.  The appellant has been diagnosed as suffering from PTSD and a 
VA doctor has indicated that the sexual assault was the stressor 
that produced the disorder.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, PTSD was 
incurred in or aggravated by her military service.  38 U.S.C.A. 
§§ 1101, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  When 
all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).

The Board finds that the Agency of Original Jurisdiction (AOJ) 
has substantially satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to the 
appellant proceeding with this issue given the favorable nature 
of the Board's decision with regard to the issue of service 
connection.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 
C.F.R. § 3.303(b) (2010), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the appellant 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the appellant's present condition.  
Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the in-
service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which has 
stated that ". . . a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the result 
of a service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2010).  The Court has held that 
when aggravation of an appellant's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-connected.  
Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 
314 (1993).

The appellant contends that while she was stationed at Fort Ord 
Army Base, in California, she was sexually assaulted by a fellow 
soldier.  She has claimed that she was with the fellow soldier 
who took her to the post-exchange and then for a five-to-ten 
minute ride to the Pacific Ocean.  She has stated that during 
this time, the soldier parked the car and then assaulted her.  
More specifically, he raped and committed sodomy upon her.  She 
then returned to base where she did not report the incident.  
With respect to this last point, she has stated that in the late 
1970s, it was unclear to her who she would have informed as there 
was not a rape crisis center on base to report the incident.  She 
has further stated that female soldiers were not informed who 
they could talk to concerning rape, harassment, etcetera.  The 
record indicates that around the time of this incident, the 
appellant lost interest in remaining in the Army.  She was 
treated for a urinary tract infection and it was discovered that 
she was pregnant.  

The record shows that the appellant was discharged from service 
in January 1981.  Approximately four months later, in May 1981, 
she gave birth to a baby boy.  Because she did not have a family 
support system, and since she felt that her baby would be better 
cared for by a family who had the means to support the child, she 
gave the child up for adoption.  She avers that this incident has 
produced depression, heavy alcohol consumption to "forget the 
incident", suspicion of loved ones, and anxiety.  In summary, 
the appellant, along with her representative, has claimed that 
this incident was an extremely stressful situation which, in 
turn, led to the development of PTSD, from which the appellant 
now suffers.

With respect to PTSD, eligibility for a PTSD service connection 
award requires that three elements must be present according to 
VA regulations:

(1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.l25(a);

(2) credible supporting evidence that the 
claimed inservice stressor actually 
occurred; and

(3) a link, established by medical 
evidence, between the current symptoms and 
the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2010).  See Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  If the evidence establishes that the service 
member engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the service member's service, the service member's lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 2002).

If the claimed stressor is related to combat, service department 
evidence that the service member engaged in combat or that the 
service member was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(t) (2010).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the United 
States Court of Veterans Appeals, hereinafter the Court, took 
judicial notice of the mental health profession's adoption of the 
DSM-IV in May 1994 (first printing) and its more liberalizing 
standards to establish a diagnosis of PTSD, specifically, a 
change from an objective "would evoke. . . in almost anyone" 
standard in assessing whether a stressor is sufficient to trigger 
PTSD, to a subjective standard - would a person's exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  Cohen, 
10 Vet. App. 128, 140- 41 (1997). .

For the purposes of establishing service connection, a stressor 
is an event experienced by the service member during active 
service that is outside the range of normal human experience and 
that would be markedly disturbing to almost anyone.  Examples of 
such events are experiencing an immediate threat to one's life, 
or witnessing another person being seriously injured or killed.  
It is the distressing event, rather than the mere presence in a 
"combat zone" that may constitute a valid stressor for the 
purposes of supporting a diagnosis of PTSD.  See Zarycki v. 
Brown, 6 Vet. App. 91, 99 (1993); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

Relative to PTSD, if the evidence shows that the service member 
was engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not related to 
combat with the enemy, a history of a stressor as related by the 
service member is, in itself, insufficient.  Service records must 
support the assertion that the service member was subjected to a 
stressor of sufficient gravity to evoke the symptoms in almost 
anyone.  Thus, the existence of a recognizable stressor or 
accumulation of stressors must be supported.  It is important 
that the stressor be described as to its nature, severity, and 
date of occurrence.  Manual M21-1, Part VI, para. 7 .46(e),(f) 
(Dec. 21, 1992).

Additionally, with regard to the second criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether the service member "engaged 
in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002).  
"Where it is determined, through recognized military citations 
or other supportive evidence, that the appellant was engaged in 
combat with the enemy and the claimed stressors are related to 
such combat, the appellant's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative evidence 
will be required, provided that the appellant's testimony is 
found to be 'satisfactory,' e.g., credible, and 'consistent with 
the circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d), (f) (2010).

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a veteran engaged in combat with the 
enemy is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256-58 (Feb. 8, 2000).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  Previously, VA was required to undertake 
extensive development to determine whether a non-combat veteran 
actually experienced the claimed in-service stressor and lay 
testimony, by itself, was not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Instead, credible supporting evidence of a 
corroborated in-service stressor was required.  Credible 
supporting evidence was not limited to service department 
records, but could be from any source.  See YR v. West, 11 Vet. 
App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  Further, credible supporting evidence of the actual 
occurrence of an in-service stressor could not consist solely of 
after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. 
at 396.  

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the 
need for stressor corroboration in circumstances in which the 
veteran's claimed in-service stressor is related to "fear of 
hostile military or terrorist activity."  Specifically, the 
amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and the veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, 
the veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-
39,852).  The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for increased 
rating, the Board should first determine whether application of 
the revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or benefits 
the veteran had prior to enactment of the new rule.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the implementation 
of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier 
than the effective date of that change.  VA can apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  The amended version of 38 C.F.R. 
§ 3.304(f) is not applicable to the claim now before the Board.  

Additionally, in Patton v. West, 12 Vet. App. 272, 278 (1999), 
the Court pointed out that there are special evidentiary 
procedures for PTSD claims based on personal assault contained in 
VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 
1996), and former M21-1, Part III, para. 7.46(c)(2) (October 11, 
1995).  In personal assault cases, more particularized 
requirements are established regarding the development of 
"alternative sources" of information as service records "may 
be devoid of evidence because many victims of personal assault, 
especially sexual assault and domestic violence, do not file 
official reports either with military or civilian authorities."  
VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:  If a PTSD claim is 
based on in-service personal assault, evidence from sources other 
than the appellant's service records may corroborate the 
appellant's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  VA 
will not deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence from 
sources other than the appellant's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2010).

The appellant had only service within the continental United 
States.  She did not have foreign service and she did not serve 
in a hazardous duty area.  She was not fired upon by an enemy 
combatant.  At the time of her discharge from service, she had 
been performing duties as an administrative specialist - military 
occupational specialty (MOS) 71L10.  Her DD Form 214 is negative 
for any valour awards and decorations.  

As reported, the appellant has stated that she was the subject of 
a sexual assault while in service.  Yet, she also has admitted 
that she had not told anyone of the assault while she was on 
active duty.  She indicated that it was not until she began 
receiving treatment through the VA that she told anyone of her 
assault.  

The appellant's principal claimed stressor has nothing to do with 
combat or being fired upon by the enemy.  The service evidence 
does not show that the appellant was awarded a personal 
decoration for valourous service.  The stressor is not related to 
the service member being in a war zone or hostile territory.  The 
stressor does not involve the service member being in an area 
that may or may not have received rocket or mortar fire.

The appellant's record indicates that when she first enlisted in 
the US Army, she was "gung ho" and eager to face new 
challenges.  After the purported assault occurred and she 
discovered that she was pregnant as a result of the incident, she 
felt the only option, without family support, available to her 
was to give up the child for adoption.  Thus, after she was 
discharged from service and had the child, he was given up for 
adoption.  This was in 1981.  The record reveals that the 
appellant attempted to move on with her life.  However, she began 
drinking alcohol and became an alcoholic.  She finally joined 
Alcoholics Anonymous in 1999.  It was around this time that she 
addressed her emotions with respect to the assault and sought out 
treatment.  

Nevertheless, a review of the available medical treatment records 
reveals that the appellant did not start to receive treatment 
until shortly prior to her submission of her claim for VA 
benefits.  Yet, it is also noted that VA medical care providers 
have accepted her statements concerning her inservice sexual 
assault and have provided the appropriate treatment.  Moreover, 
she has been diagnosed as suffering from PTSD.  Moreover, in 
diagnosing the appellant as suffering from PTSD, the stressor 
that has been enumerated as precipitating the development of the 
condition was the purported sexual assault by the soldier at Fort 
Ord.  

In determining whether evidence submitted by an appellant 
concerning a sexual assault is credible, the Board may consider 
internal consistency, facial plausibility, and consistency with 
other evidence.  See also Caluza v. Brown, 7 Vet. App. 498, 511 
(1995).  The appellant's statements that she has proffered during 
the course of this appeal have not been contradictory, and her 
reactions when she has recited her account of the sexual assault 
has suggested that the appellant experienced, at least in her 
mind, a horrendous act.  These statements have been at least 
partially corroborated through the "buddy" statements she has 
submitted over the course of this appeal.  The Board finds that 
the appellant's statements pertaining to the personal assault and 
subsequent behavioral changes are credible, probative, and add 
weight to the overall claim.

There is a current diagnosis of PTSD, which medical evidence 
links to the inservice stressor of a sexual assault (and 
pregnancy) of the appellant by another soldier.  In determining 
whether service connection is warranted, the VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether the evidence is against the claim, in which case service 
connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  





	(CONTINUED ON NEXT PAGE)




Medical evidence that refutes the appellant's current PTSD 
diagnosis and the etiology of the condition has not been given or 
proffered.  Accordingly, the evidence of record is at least in 
equipoise and service connection for a psychiatric disorder - 
PTSD - is granted.


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


